Citation Nr: 0331505	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  97-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1310.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from July 1940 to June 1945.  
He died in September 1996.  The appellant is his surviving 
spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died September [redacted], 1996, at age 78.  An 
autopsy was not performed.  The death certificate listed 
chronic obstructive pulmonary disease, due to tobacco use and 
to a history of asbestosis, as the immediate cause of death.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause, included diabetes 
mellitus, and a history of myocardial infarction status post 
four-vessel coronary artery bypass graft.

2.  In 1950, the veteran was granted service connection for a 
chronic conversion reaction, and a 30 percent evaluation was 
assigned.  In 1977, the disorder was recharacterized as a 
hysterical neurosis, conversion type, and the 30 percent 
evaluation was continued.  Thereafter, the veteran did not 
seek an increased evaluation until October 1993.  A January 
1994 RO decision increased the evaluation to 100 percent 
effective October 22, 1993.  The disorder was recharacterized 
as an anxiety disorder, not otherwise specified, with 
depression and conversion symptoms.

3.  The veteran was not a prisoner of war, and he was not 
rated totally disabled during the ten years preceding his 
death.


CONCLUSION OF LAW

Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 is precluded by law.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that he was 
diagnosed with a psychoneurosis, mixed type, and inadequate 
personality.  In 1950, service connection was granted for a 
chronic conversion reaction, and a 30 percent evaluation was 
assigned.  In 1977, the disorder was recharacterized as a 
hysterical neurosis, conversion type.  In 1994, it was again 
recharacterized as an anxiety disorder not otherwise 
specified, with depression and conversion symptoms, and the 
evaluation was increased to 100 percent effective October 22, 
1993.  The veteran died in September 1996 at which time the 
appellant applied for dependency and indemnity compensation.

Under the provisions of 38 U.S.C.A. § 1318, dependency and 
indemnity compensation is awarded, though the veteran's death 
was not due to a service-connected disability, if death was 
not the result of the veteran's willful misconduct, and the 
veteran (1) was continuously rated totally disabled for the 
10 years immediately preceding death, or (2) was rated 
totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service, or (3) was entitled 
to receive, but was not receiving, a total-disability rating.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a)(2).

In this case, the veteran was not rated totally disabled upon 
separation from service, and he did not have a total-
disability rating during the ten years preceding his death, 
so dependency and indemnity compensation is not warranted 
under either of the first two provisions cited above.

The interpretation of the law with regard to the third 
provision cited above has undergone recent change.  In Green 
v. Brown, 10 Vet. App. 111, 119 (1997), the United States 
Court of Appeals for Veterans Claims (Court) contended that 
the would-have-been-entitled-to-receive language meant that 
dependency and indemnity compensation was payable if a total-
disability rating could have been assigned ten years before 
the veteran's death.  That is, dependency and indemnity 
compensation was payable if the evidence, ten years prior to 
the veteran's death, warranted a total-disability rating even 
though a claim had not been filed.  Under Green, and Wingo v. 
West, 11 Vet. App. 307, 312 (1998), VA was required to 
evaluated the evidence of record, including that 
constructively of record, see Bell v. Derwinski, 2 Vet. 
App. 611 (1992), to determine whether, hypothetically, a 
total-disability rating could have been assigned then.

After examining the intent of Congress in amending section 
1318 to include the entitled-to-receive language, VA amended 
38 C.F.R. § 3.22 to preclude the hypothetical total-
disability rating created by Green and Wingo.  See 65 Fed. 
Reg. 3388 (Jan. 21, 2000).  The amendment provides as 
follows:

For purposes of this section, "entitled 
to receive" means that at the time of 
death, the veteran had service-connected 
disability rated totally disabling by VA 
but was not receiving compensation 
because: 

(1) VA was paying the compensation 
to the veteran's dependents; 

(2) VA was withholding the 
compensation under authority of 38 
U.S.C. § 5314 to offset an 
indebtedness of the veteran; 

(3) The veteran had applied for 
compensation but had not received 
total disability compensation due 
solely to clear and unmistakable 
error in a VA decision concerning 
the issue of service connection, 
disability evaluation, or effective 
date; 

(4) The veteran had not waived 
retired or retirement pay in order 
to receive compensation; 

(5) VA was withholding payments 
under the provisions of 10 U.S.C. 
1174(h)(2); 

(6) VA was withholding payments 
because the veteran's whereabouts 
was unknown, but the veteran was 
otherwise entitled to continued 
payments based on a total service-
connected disability rating; or 

(7) VA was withholding payments 
under 38 U.S.C. 5308 but determines 
that benefits were payable under 38 
U.S.C. 5309.

38 C.F.R. § 3.22(b) (2003).  

This amendment has been validated, by the United States Court 
of Appeals for the Federal Circuit, as a reasonable 
interpretation of the entitled-to-receive language of 
38 U.S.C.A. § 1318(b).  Nat'l Org. of Veterans' Advocates v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (2003).

Since the veteran had not sought an increased rating between 
the 1977 RO decision and his 1993 claim, there was no rating 
decision during those years that could have been the product 
of clear and unmistakable error, and since none of the other 
exceptions listed in the amendment are applicable, dependency 
and indemnity compensation is not warranted under third 
provision of section 1318 cited above.  This is true as a 
matter of law, and it has nothing to do with the evidence of 
record.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges that the amendment to 38 C.F.R. 
§ 3.22, interpreting the entitled-to-receive language of 
38 U.S.C.A. § 1318(b), was adopted during the course of this 
appeal.  Generally, when the law changes after a claim is 
filed but before it is finally adjudicated, the version most 
favorable to the claimant applies.  However, 38 U.S.C.A. 
§ 1318, has not changed.  Rather, the interpretation by the 
United States Court of Appeals for Veterans Claims has been 
rendered void by the amendment to 38 C.F.R. § 3.22, and the 
approval of that amendment by the Court of Appeals for the 
Federal Circuit.  Thus, the general rule does not apply.  
Simply put, Congress never authorized VA to establish 
entitlement to dependency and indemnity compensation on a 
"hypothetical basis," and any regulatory effort to do so is 
void ab initio.

The Board considered the application to this case of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate the claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence, and it also prescribes VA duties to help 
a claimant obtain relevant evidence, duties collectively 
referred to as the "duty to assist."  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  However, 
there are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is 
where, as here, there is no dispute as to the facts, and the 
law is dispositive.  Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.


REMAND

Under the provisions of 38 U.S.C.A. § 1310, dependency and 
indemnity compensation is awarded if a service-connected 
disability was either the principal or a contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).  A principal cause of death is one 
which, alone or jointly with another disorder, was the 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which, though not related to the principal 
cause, contributed substantially or materially or combined 
with other disorders to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  However, minor service-connected 
disabilities, or those of a static nature or not affecting 
vital organs, would not be held to have contributed to death 
that was due primarily to an unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

In addition, dependency and indemnity compensation is 
awarded, under the provisions of 38 U.S.C.A. § 1310, if a 
disorder which was either the principal or a contributory 
cause of the veteran's death can be service connected.  That 
is, service connection may be granted, post mortem, for a 
disorder shown to have actually been incurred in service and, 
if the disability thus service connected is shown to have 
been the principal or a contributory cause of death.  In such 
a case, service connection for the cause of the veteran's 
death is granted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2003).  Establishing service 
connection for a disorder that was a principal or 
contributory cause of death requires competent evidence of an 
etiologic relationship between events in service, or an 
injury or disease incurred there, and the disorder that was a 
principal or contributory cause of death.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the veteran's only service-connected 
disability, an anxiety disorder not otherwise specified with 
depression and conversion symptoms, was not listed on the 
death certificate as the primary, or a contributory, cause of 
his death.  Indeed, the death certificate prepared at the 
time of his death showed listed the primary cause of death as 
chronic obstructive pulmonary disease due to tobacco and 
asbestosis with heart disease and diabetes mellitus listed as 
conditions contributing to death but not resulting in the 
underlying cause.

In a July 1997 letter, Theresa Yuschok, MD, a VA 
psychiatrist, noted that, although posttraumatic stress 
disorder (PTSD) and anxiety were not listed as primary or 
contributory causes of the veteran's death, a hospital 
discharge summary prepared four days before his death listed 
those disorders, and she contended that that meant that the 
veteran had been treated for them during that period of 
hospitalization.  She also contended that the veteran's 
anxiety interfered with employment, and that he "used 
nicotine to assuage his nervous condition."  Neither the 
meaning nor the significance of her contentions is entirely 
clear.

In July 1997, some ten months after the veteran's death, an 
"amended" death certificate was prepared which added PTSD 
as a contributing cause of death.  Notably, however, when 
queried, Ha Nguyen Evans, M.D., the physician who prepared 
the amended death certificate, said she was "not qualified 
to . . . directly link his cause of death to [PTSD].  To the 
best of my knowledge, [the veteran] died of respiratory 
failure."

In a May 2001 letter, Dr. Yuschok said that PTSD, "a subset 
of Anxiety, was probably the more accurate diagnosis" for 
the veteran.  Again, her purpose in writing the letter is not 
entirely clear.

In view of the foregoing, some evidentiary development and 
some clarification of Dr. Yuschok's contentions are 
warranted.

Accordingly, this case is remanded to the RO for the 
following:



1.  The RO must notify the appellant:

a.  That evidence needed to 
substantiate her claim is medical 
evidence that a primary or 
contributory cause of the veteran's 
death was his service-connected 
anxiety disorder, or medical 
evidence that links a primary or 
contributory cause of his death to 
his military service.

b.  That it is the appellant's 
responsibility, and hers alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if she 
identifies the custodians thereof, 
and VA will notify her of evidence 
she identified that could not be 
obtained so that she may obtain the 
evidence herself and submit it.

c.  That she has one year to submit 
evidence needed to substantiate her 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it, and her 
appeal will remain in abeyance for 
one year or until she indicates in 
writing that there is no additional 
evidence she wishes to have 
considered, and that she desires to 
waive any time limitation set forth 
at 38 U.S.C.A. § 5103.

2.  The RO must ask the appellant to 
identify the health care provider who 
first diagnosed the veteran with PTSD as 
distinct from the anxiety disorder for 
which he had been service connected.  The 
RO must also ask the appellant to 
identify all VA and non-VA health care 
providers that treated the veteran for 
PTSD since the disorder was first 
diagnosed.  Finally, the RO must obtain 
records from each health care provider 
the appellant identifies.

3.  The RO must obtain, from the VA 
Medical Center in Durham and the 
Outpatient Clinic in Winston-Salem, 
reports of the veteran's psychological 
evaluations and psychiatric examinations 
conducted since 1991 that show a 
diagnosis of PTSD.

4.  The RO must send Ha Nguyen Evans, 
M.D., who practices at the University of 
North Carolina in Chapel Hill or at 
Delaney Radiologists in Wilmington, 
copies of the veteran's September 1996 
and July 1997 death certificates, both of 
which she signed, as well as a copy of 
her April 2000 letter to the Winston-
Salem RO, and ask her to explain how 
posttraumatic stress disorder contributed 
to the veteran's death.  The letter to 
Dr. Evans should explain that, under the 
law, minor service-connected 
disabilities, or those of a static nature 
or not affecting vital organs, would not 
be held to have contributed to death that 
was due primarily to an unrelated 
disability.

5.  The RO must ask Dr. Theresa Yuschok, 
Durham VAMC, to respond to the following:

a.  In her July 1997 letter to the 
appellant and her May 2001 letter to 
The American Legion, she noted that 
the veteran was service connected 
for anxiety disorder, and contended 
that he also had PTSD.  When did she 
first diagnose the veteran with 
PTSD?  Prior to her earliest 
diagnosis of PTSD, had any other 
examiner made that diagnosis?  Does 
she have any medical record dated 
before 1996 that reflects a 
diagnosis of PTSD?

b.  Specify the events the veteran 
experienced that met the DSM-IV 
diagnostic criteria for PTSD, the 
events he recurrently and 
intrusively reexperienced, and the 
manner in which he reexperienced 
them.

c.  Indicate whether the veteran 
demonstrated agitation and arousal 
when his stressor events were 
probed.  Did he report flashbacks?  
If so, were they true flashbacks, 
accompanied by disorientation, as 
opposed to intrusive thoughts or 
mere recollections.

d.  The veteran was an inpatient in 
May 1993, and on four occasions 
between May and September 1996.  
During those hospital stays, did 
staff record observations of the 
veteran's PTSD symptomatology?  If 
so, enclose copies of the records 
that reflect those observations.

6.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record.  If the 
decision on the appellant's claim is 
unfavorable, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



